DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “the peripheral portion” (lines 12-13) that lack antecedent basis because “a peripheral portion” was not defined by the claim.
Claim 1 recites limitation “the area” (line 15) that lack antecedent basis because “an area” was not defined by the claim.
Claim 17 recites limitations “the peripheral portion” (lines 12-13) that lack antecedent basis because “a peripheral portion” was not defined by the claim.
Claim 17 recites limitation “the area” (line 16) that lack antecedent basis because “an area” was not defined by the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,056,612 (hereinafter Patent (‘612)). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of Patent (‘612) recites a light emitting element comprising:
     a semiconductor structure comprising (line 2):
     a substrate (line 3),
     an n-side nitride semiconductor layer located on the substrate (lines 4-5), and
     a p-side nitride semiconductor layer located on the n-side nitride semiconductor layer (lines 6-8),
     wherein a p-side nitride semiconductor side of the semiconductor structure is a light extraction face side, and an n-side nitride semiconductor side of the semiconductor structure is a mounting face side (lines 12-15);
     a first protective layer located on and in direct contact with an upper face of the p-side nitride semiconductor layer in a region corresponding to the peripheral portion of the p-side nitride semiconductor layer (lines 16-19); and
     a current diffusion layer located on and in direct contact with an upper face of the p-side nitride semiconductor layer in a region corresponding to the area inside of the peripheral portion (lines 20-23),
     wherein the current diffusion layer does not overlap the first protective layer in a top view (lines 24-25).
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior Patent (‘612).
Claim 2 of Patent (‘612) recites the light emitting element according to claim 1, wherein the first protective layer is disposed along a periphery of the light emitting element in a top view.
This is a statutory double patenting rejection.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior Patent (‘612).
Claim 3 of Patent (‘612) recites the light emitting element according to claim 2, wherein the first protective layer overlaps the peripheral portion of the p-side semiconductor layer in a top view. 
This is a statutory double patenting rejection.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior Patent (‘612). 
Claim 4 of Patent (‘612) recites the light emitting element according to claim 1, wherein a second protective layer is formed above the semiconductor structure in an area that includes an upper face of the first protective layer.
This is a statutory double patenting rejection.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior Patent (‘612). 
Claim 5 of Patent (‘612) recites the light emitting element according to claim 2, wherein a second protective layer is formed above the semiconductor structure in an area that includes an upper face of the first protective layer.
This is a statutory double patenting rejection.
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior Patent (‘612). 
Claim 6 of Patent (‘612) recites the light emitting element according to claim 3, wherein a second protective layer is formed above the semiconductor structure in an area that includes an upper face of the first protective layer.
This is a statutory double patenting rejection.
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior Patent (‘612). 
Claim 7 of Patent (‘612) recites the light emitting element according to claim 1, wherein modified regions formed by irradiating a laser beam on the substrate are located at lateral faces of the substrate.
This is a statutory double patenting rejection.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior Patent (‘612). 
Claim 8 of Patent (‘612) recites the light emitting element according to claim 2, wherein modified regions formed by irradiating a laser beam on the substrate are located at lateral faces of the substrate.
This is a statutory double patenting rejection.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior Patent (‘612). 
Claim 10 of Patent (‘612) recites the light emitting element according to claim 7, wherein the modified regions are formed in an upper half region in a thickness direction of the substrate.
This is a statutory double patenting rejection.
  

Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior Patent (‘612). 
Claim 11 of Patent (‘612) recites the light emitting element according to claim 8, wherein the modified regions are formed in an upper half region in a thickness direction of the substrate.  
This is a statutory double patenting rejection.
Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior Patent (‘612). 
Claim 13 of Patent (‘612) recites the light emitting element according to claim 7, wherein the modified regions include first modified regions formed with a first pitch and second modified regions formed with a second pitch that is wider than the first pitch, and the second modified regions are formed above the first modified regions.  
This is a statutory double patenting rejection.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior Patent (‘612). 
Claim 14 of Patent (‘612) recites the light emitting element according to claim 8, wherein the modified regions include first modified regions formed with a first pitch and second modified 22 4840-2845-5661.1Atty. Dkt. No. 100415-0391 regions formed with a second pitch that is wider than the first pitch, and the second modified regions are formed above the first modified regions.  
This is a statutory double patenting rejection.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior Patent (‘612). 
Claim 16 of Patent (‘612) recites the light emitting element according to claim 11, wherein the first modified regions are formed in a lower half region in a thickness direction of the substrate, and the second modified regions are formed in an upper half region in the thickness direction of the substrate.
This is a statutory double patenting rejection.
Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior Patent (‘612). 
Claim 18 of Patent (‘612) recites the light emitting element according to claim 1, wherein a peripheral portion of the substrate coincides with a peripheral portion of the p-side nitride semiconductor layer in a top view.
This is a statutory double patenting rejection.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of Patent (‘612). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 19 of Patent (‘612) recites a light emitting element comprising:
     a semiconductor structure comprising (line 2):
     a substrate (line 3),
     an n-side nitride semiconductor layer and located on the substrate (lines 4-5), and
     a p-side nitride semiconductor layer located on the n-side nitride semiconductor layer (lines 6-8),
     wherein a p-side nitride semiconductor side of the semiconductor structure is a light extraction face side, and an n-side nitride semiconductor side of the semiconductor structure is a mounting face side (lines 12-15);
     a first protective layer located on and in direct contact with an upper face of the p-side nitride semiconductor layer in a region corresponding to the peripheral portion of the p-side nitride semiconductor layer (lines 16-19); and
       wherein a concentration of hydrogen in the p-side nitride semiconductor layer at the peripheral portion is higher than a concentration of hydrogen in the p-side nitride semiconductor layer at the area inside of the peripheral portion (lines 20-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110744 to Wang et al. (cited in IDS of 06/03/2021, hereinafter Wang) in view of Yokobayashi et al. (US 2014/0110738, hereinafter Yokobayashi).
With respect to Claims 1-3, Wang discloses a light emitting element (Wang, Figs. 1-3, 4A-4B, ¶0009, ¶0055-¶0127) comprising:
       a semiconductor structure (light emitting element 1) (Wang, Figs. 1-3, 4A-4B, ¶0055-¶0114) comprising:
       a substrate (100) (Wang, Figs. 1-3, 4A-4B, ¶0056, ¶0062),
       an n-side nitride semiconductor layer (203a/203b) (Wang, Figs. 1-3, 4A-4B, ¶0095-¶0103) located on the substrate (100), and
       a p-side nitride semiconductor layer (205a/205b) (Wang, Figs. 1-3, 4A-4B, ¶0106-¶0113) located on the n-side nitride semiconductor layer (203a/203b),
        wherein a p-side nitride semiconductor side of the semiconductor structure is a light extraction face side (light is extracted from the p-electrode 350) (Wang, Figs. 1-3, 4A-4B, ¶0115), and an n-side nitride semiconductor side of the semiconductor structure is a mounting face side; and
       a current diffusion layer (e.g., 300) (Wang, Figs. 1-3, 4A-4B, ¶0115) located on and in direct contact with an upper face of the p-side nitride semiconductor layer (205a/205b) (Wang, Figs. 1-3, 4A-4B, ¶0106-¶0113) in a region corresponding to the area inside of the peripheral portion.   
Further, Wang does not specifically disclose a first protective layer located on and in direct contact with an upper face of the p-side nitride semiconductor layer in a region corresponding to the peripheral portion of the p-side nitride semiconductor layer; and wherein the current diffusion layer does not overlap the first protective layer in a top view (as claimed in claim 1); wherein the first protective layer is disposed along a periphery of the light emitting element in a top view (as claimed in claim 2); wherein the first protective layer overlaps the peripheral portion of the p-side semiconductor layer in a top view (as claimed in claim 3).
However, Yokobayashi teaches a semiconductor light emitting element (e.g., LED) (Yokobayashi, Figs. 4, 8, ¶0002, ¶0005-¶0013, ¶0027-¶0035, ¶0051-¶0054, ¶0059-¶0063) including a protective layer (41) (Yokobayashi, Figs. 4, 8, ¶0051-¶0054) covering entire side surfaces and the ends of the plurality of semiconductor layers, wherein the protective layer (41) includes a portion located on the end areas (peripheral areas) of the top surfaces of the p-side semiconductor layer (e.g., p-type semiconductor layer 25 including the current inhibition portion 31). The light emitting element (e.g., LED) of Yokobayashi (Yokobayashi, Fig. 8, ¶0059) further includes the ohmic electrode (49) comprised of conductive oxide (e.g., ITO) having a low contact resistance with respect to the p-type semiconductor layer (25), wherein the ohmic electrode (49) does not overlap the protective layer (41). The peripheral areas of the p-side semiconductor layer (25) includes the current inhibition portion (31) (Yokobayashi, Fig. 8, ¶0033, ¶0045) covered with the protective layer (41) to prevent drop in the emission efficiency. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting element of Wang by forming a protective layer as a first protective layer covering entire side surfaces and peripheral areas of the top surfaces of the p-side semiconductor layer and not covering the ohmic electrode comprised of conductive oxide as taught by Yokobayashi, wherein the ohmic electrode comprised of conductive oxide functions as a current diffusion layer to have the light emitting element comprising: a first protective layer located on and in direct contact with an upper face of the p-side nitride semiconductor layer in a region corresponding to the peripheral portion of the p-side nitride semiconductor layer; and wherein the current diffusion layer does not overlap the first protective layer in a top view (as claimed in claim 1); wherein the first protective layer is disposed along a periphery of the light emitting element in a top view (as claimed in claim 2); wherein the first protective layer overlaps the peripheral portion of the p-side semiconductor layer in a top view (as claimed in claim 3) in order to protect light emitting element having low contact resistance and improved emission efficiency (Yokobayashi, ¶0002, ¶0005, ¶0006, ¶0045, ¶0051-¶0053, ¶0059).
Regarding Claims 7-8, Wang in view of Yokobayashi discloses the light emitting element according to claim 1 (claim 2). Further, Wang discloses the light emitting element, wherein modified regions (e.g., in the dividing process, laser irradiation is applied to the inside of the substrate 100 along the first irradiation lines 21 and the second irradiation lines 22, and plural modified regions, in which sapphire single crystal is modified along the first irradiation lines 21 and the second irradiation lines 22, are formed; then the substrate 100 is divided along the modified regions formed along the first irradiation lines 21 and the second irradiation lines 22, to form a plurality of light emitting elements having the lower semiconductor layer 210, the upper semiconductor layer 250, the transparent conductive layer 300, the p-electrode 350 and the n-electrode 400; by the division, the first substrate side surfaces 111 and the second substrate side surfaces 112 in the substrate 100 are formed along the modified regions, thus modified regions are located at lateral faces 111/112 of the substrate 100) (Wang, Figs. 1-3, ¶0269-¶0272) are located at lateral faces of the substrate (as claimed in claims 7 and 8).
Regarding limitations “formed by irradiating a laser beam” (as claimed in claims 10-12), it is noted that the above language is directed towards the process of making light emitting elements having modified regions located at lateral faces of the substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “formed by irradiating a laser beam” only requires a structure, light emitting elements having modified regions located at lateral faces of the substrate, which does not distinguish the invention from Wang, who teaches the structure as claimed.
Regarding Claim 15, Wang in view of Yokobayashi discloses the light emitting element according to claim 1. Further, Wang does not specifically disclose that a distance between the current diffusion layer and the first protective layer is not more than 20 m. However, Yokobayashi teaches forming the ohmic electrode (49) (Yokobayashi, Fig. 8, ¶0059) comprised of conductive oxide (e.g., ITO) in direct contact with the p-type semiconductor layer (25) to provide a low contact resistance with respect to the p-type semiconductor layer (25). The peripheral areas of the p-side semiconductor layer (25) include the current inhibition portion (31) (Yokobayashi, Fig. 8, ¶0045) covered with the protective layer (41) to prevent drop in the emission efficiency, and the current inhibition portion (31) has a resistance higher than that of the other portions of the p-side semiconductor layer (25). To form the high-resistance portions (31), the protective layer and the ohmic electrode layer (49) are formed at a sufficient distance from each other, e.g., of about 5m (Yokobayashi, Fig. 8, ¶0053), which is not more than 20 m.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting element of Wang/Yokobayashi by forming a protective layer as a first protective layer covering entire side surfaces of the p-side semiconductor layer and at a sufficient distance from the ohmic electrode layer as taught by Yokobayashi, wherein the ohmic electrode comprised of conductive oxide functions as a current diffusion layer to have the light emitting element, wherein a distance between the current diffusion layer and the first protective layer is not more than 20 m in order to provide light emitting element having low contact resistance and improved emission efficiency (Yokobayashi, ¶0002, ¶0005, ¶0006, ¶0045, ¶0051-¶0053, ¶0059).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110744 to Wang in view of Yokobayashi (US 2014/0110738) as applied to claim 1 (claims 2 and 3), and further in view of Kafuku et al. (US 2013/0049063, cited in IDS of 06/03/202, hereinafter Kafuku).
Regarding Claims 4-6, Wang in view of Yokobayashi discloses the light emitting element according to claim 1 (claims 2 and 3). Further, Wang does not specifically disclose that a second protective layer is formed above the semiconductor structure in an area that includes an upper face of the first protective layer (as claimed in claims 4-6). However, Kafuku teaches forming a second protective layer (e.g., 32) (Kafuku, Figs. 1, 3, ¶0045-¶0048, ¶0052, ¶0057) having high transmittance and high withstand voltage on an outer side of the first protective layer (e.g., 31); wherein a second protective layer (e.g., 32) is formed above the semiconductor structure (12/13/14) in an area that includes an upper face of the first protective layer (e.g., 31).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi by forming a protective layer as a two-layer structure covering a periphery of the plurality of semiconductor layers and electrode portions as taught by Kafuku to have a second protective layer is formed above the semiconductor structure in an area that includes an upper face of the first protective layer (as claimed in claims 4-6) in order to prevent enter of moisture into the semiconductor element, and thus to obtain improved semiconductor light emitting element having high transmittance and high withstand voltage (Kafuku, ¶0001, ¶0014, ¶0045, ¶0047, ¶0048, ¶0052, ¶0057).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110744 to Wang in view of Yokobayashi (US 2014/0110738) as applied to claim 7 (claim 8), and further in view of Abe (US 2013/0040466, cited in IDS of 06/03/2021).
Regarding Claims 9 and 10, Wang in view of Yokobayashi discloses the light emitting element according to claim 7 (claim 8). Further, Wang does not specifically disclose the light emitting element, wherein the modified regions are formed in an upper half region in a thickness direction of the substrate (as claimed in claims 9 and 10).
However, Abe teaches forming the modified regions (L1/L3 or L2/L4) (Abe, Fig. 13, ¶0158-¶0179) including first modified regions (L4 or L3) in the substrate (11) (by irradiating a laser beam with a first pulse energy and a first pitch) and second modified regions (L2 or L1) above the first modified regions (L4 or L3) (by irradiating a laser beam with a second pulse energy and a second pitch), wherein the first modified region (L4 or L3) is formed in a lower half region in a thickness direction of the substrate (11) (Abe, Fig. 13, ¶0166), and the second modified region (L2 or L1) is formed in an upper half region (e.g., the depth D1 of the modified region L1 is set less that the half of the substrate thickness, which is interpreted as an upper half region) in the thickness direction of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi by forming the modified regions including a plurality of first modified regions and the second modified regions having different depths as taught by Abe to have the light emitting element, wherein the modified regions are formed in an upper half region in a thickness direction of the substrate (as claimed in claims 9 and 10) in order to provide improved light emitting elements with suppressed deterioration of electronic elements by using dividing process to form plural modified regions in different directions inside the substrate (Abe, ¶0029, ¶0016-¶0019, ¶0001, ¶0007-¶0009).
Regarding Claims 11 and 12, Wang in view of Yokobayashi discloses the light emitting element according to claim 7 (claim 8). Further, Wang does not specifically disclose the light emitting element, wherein the modified regions include first modified regions formed with a first pitch and second modified regions formed with a second pitch that is wider than the first pitch, and the second modified regions are formed above the first modified regions (as claimed in claims 11 and 12).
However, Abe teaches forming the modified regions (L1/L3 or L2/L4) (Abe, Fig. 13, ¶0158-¶0179) including first modified regions (L4 or L3) in the substrate (11) (by irradiating a laser beam with a first pulse energy) with a first pitch (I4 or I3), and forming second modified regions (L2 or L1) above the first modified regions (L4 or L3) (by irradiating a laser beam with a second pulse energy) and with a second pitch (I2 or I1) that is wider than the first pitch (I4 or I3) (note that reverse order of forming modified regions are possible) (Abe, Fig. 13, ¶0170); and the first modified region (L4 or L3) is formed in a lower half region in a thickness direction of the substrate (11) (Abe, Fig. 13, ¶0166), and the second modified region (L2 or L1) is formed in an upper half region (e.g., the depth D1 of the modified region L1 is set less that the half of the substrate thickness, which is interpreted as an upper half region) in the thickness direction of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi by forming the modified regions including a plurality of first modified regions and the second modified regions having different depths and pitches as taught by Abe to have the light emitting element, wherein the modified regions include first modified regions formed with a first pitch and second modified regions formed with a second pitch that is wider than the first pitch, and the second modified regions are formed above the first modified regions (as claimed in claims 11 and 12) in order to provide improved light emitting elements with suppressed deterioration of electronic elements by using dividing process to form plural modified regions in different directions inside the substrate (Abe, ¶0029, ¶0016-¶0019, ¶0001, ¶0007-¶0009).
Regarding Claim 13, Wang in view of Yokobayashi and Abe discloses the light emitting element according to claim 11. Further, Wang does not specifically disclose the light emitting element, wherein the first modified regions are formed in a lower half region in a thickness direction of the substrate, and the second modified regions are formed in an upper half region in the thickness direction of the substrate.
However, Abe teaches that the first modified region (L4 or L3) is formed in a lower half region in a thickness direction of the substrate (11) (Abe, Fig. 13, ¶0166), and the second modified region (L2 or L1) is formed in an upper half region (e.g., the depth D1 of the modified region L1 is set less that the half of the substrate thickness, which is interpreted as an upper half region) in the thickness direction of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi/Abe by forming the modified regions including a plurality of first modified regions and the second modified regions having different depths and pitches as taught by Abe to have the light emitting element, wherein the first modified regions are formed in a lower half region in a thickness direction of the substrate, and the second modified regions are formed in an upper half region in the thickness direction of the substrate in order to provide improved light emitting elements with suppressed deterioration of electronic elements by using dividing process to form plural modified regions in different directions inside the substrate (Abe, ¶0029, ¶0016-¶0019, ¶0001, ¶0007-¶0009).
Regarding Claim 14, Wang in view of Yokobayashi discloses the light emitting element according to claim 1. Further, Wang does not specifically disclose that a peripheral portion of the substrate coincides with a peripheral portion of the p-side nitride semiconductor layer in a top view. However, Abe teaches forming light emitting elements (11/12) (Abe, Figs. 1, 3A-3B, ¶0010-¶0012, ¶0023, ¶0049-¶0052, ¶0054-¶0056, ¶0064-¶0067) constituting a plate-shaped substrate (11) having a longer side and a shorter side and laminated semiconductor layer (12) including a p-type layer arranged on the plate-shaped substrate (11) with aligned the longer side and the shorter side, such that the light emitting element (11/12) has a rectangular shape (Abe, Figs. 1, 3A-3B, ¶0052, ¶0054), when the substrate (11) is viewed from above. Thus, a peripheral portion of the plate-shaped substrate (11) of Abe coincides with a peripheral portion of the laminated semiconductor layer (12) including p-type semiconductor layer in a top view.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi by forming the light emitting elements on a plate-shaped substrate as taught by Abe to have the light emitting element, wherein a peripheral portion of the substrate coincides with a peripheral portion of the p-side nitride semiconductor layer in a top view in order to provide improved light emitting elements with suppressed deterioration of electronic elements by using dividing process to form plural modified regions in different directions inside the substrate (Abe, ¶0029, ¶0016-¶0019, ¶0001, ¶0007-¶0009).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110744 to Wang in view of Yokobayashi (US 2014/0110738) as applied to claim 1, and further in view of Takeuchi et al. (US 2016/0365479, cited in IDS of 06/03/2021, hereinafter Takeuchi).
Regarding Claim 16, Wang in view of Yokobayashi and Abe discloses the light emitting element according to claim 1. Further, Wang does not specifically disclose the light emitting element, wherein a concentration of hydrogen in the p-side nitride semiconductor layer at the peripheral portion is higher than a concentration of hydrogen in the p-side nitride semiconductor layer at the area inside of the peripheral portion.
However, Yokobayashi teaches that the peripheral areas of the p-side semiconductor layer (25) include the current inhibition portion (31) (Yokobayashi, Fig. 8, ¶0045) covered with the protective layer (41) to prevent drop in the emission efficiency, and the current inhibition portion (31) has a resistance higher than that of the other portions of the p-side semiconductor layer (25).
Further, Takeuchi teaches forming nitride light-emitting device (Takeuchi, Fig. 3, ¶0008, ¶0023-¶0048) comprising a p-type GaN layer (106) on the active layer (301), wherein the p-type GaN layer (106) includes an active p-type GaN layer (e.g., 106a) (Takeuchi, Fig. 3, ¶0002, ¶0032, ¶0034, ¶0041, ¶0046, ¶0048) having conductivity (e.g., current confinement region corresponding to a light emitting region) and inactive region (e.g., 106b) having low conductivity and surrounding the active p-type GaN region (e.g., 106a) so that an injection current is efficiently concentrated in the current confinement region (e.g., 106a) to suppress a leakage current in other regions (e.g., 106b). The inactive region (e.g., 106b) of Takeuchi includes hydrogen atoms to form high-resistance region (Takeuchi, Fig. 3, ¶0040, ¶0041), and the active region (e.g., 106a) has low percentage of hydrogen to form low-resistance region. Thus, the current is confined in the active region (301) located inside the region corresponding to the active p-type GaN layer, and the leakage current in the high-resistance region (e.g., 106b) is very low, so that the light emission is concentrated in the current confinement region, and the light is efficiently extracted.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting element of Wang/Yokobayashi by forming the high-resistance regions including high percentage of hydrogen atoms and the low-resistance region including low percentage of hydrogen atoms in the p-type GaN layer as taught by Takeuchi, wherein the high-resistance region is formed in the peripheral portion of the p-side nitride semiconductor layer of Wang/Yokobayashi to have a concentration of hydrogen in the p-side nitride semiconductor layer at the peripheral portion that is higher than a concentration of hydrogen in the p-side nitride semiconductor layer at the area inside of the peripheral portion in order to provide improved semiconductor light emitting element with reduced leakage current at the periphery of the p-type layer to efficiently extract light (Takeuchi, ¶0002, ¶0032, ¶0034, ¶0041, ¶0046, ¶0048, ¶0077).
Claims 17-19, 23-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110744 to Wang in view of Yokobayashi (US 2014/0110738) and Takeuchi (US 2016/0365479). 
With respect to Claims 17-19, Wang discloses a light emitting element (Wang, Figs. 1-3, 4A-4B, ¶0009, ¶0055-¶0127) comprising:
       a semiconductor structure (light emitting element 1) (Wang, Figs. 1-3, 4A-4B, ¶0055-¶0114) comprising:
       a substrate (100) (Wang, Figs. 1-3, 4A-4B, ¶0056, ¶0062),
       an n-side nitride semiconductor layer (203a/203b) (Wang, Figs. 1-3, 4A-4B, ¶0095-¶0103) and located on the substrate (100), and
       a p-side nitride semiconductor layer (205a/205b) (Wang, Figs. 1-3, 4A-4B, ¶0106-¶0113) located on the n-side nitride semiconductor layer (203a/203b),
        wherein a p-side nitride semiconductor side of the semiconductor structure is a light extraction face side (light is extracted from the p-electrode 350) (Wang, Figs. 1-3, 4A-4B, ¶0115), and an n-side nitride semiconductor side of the semiconductor structure is a mounting face side.
Further, Wang does not specifically disclose (1) a first protective layer located on and in direct contact with an upper face of the p-side nitride semiconductor layer in a region corresponding to the peripheral portion of the p-side nitride semiconductor layer (as claimed in claim 17); wherein the first protective layer is disposed along a periphery of the light emitting element in a top view (as claimed in claim 18); wherein the first protective layer overlaps the peripheral portion of the p-side semiconductor layer in a top view (as claimed in claim 19); (2) wherein a concentration of hydrogen in the p-side nitride semiconductor layer at the peripheral portion is higher than a concentration of hydrogen in the p-side nitride semiconductor layer at the area inside of the peripheral portion (as claimed in claim 17).
Regarding (1), Yokobayashi teaches a semiconductor light emitting element (e.g., LED) (Yokobayashi, Figs. 4, 8, ¶0002, ¶0005-¶0013, ¶0027-¶0035, ¶0051-¶0054, ¶0059-¶0063) including a protective layer (41) (Yokobayashi, Figs. 4, 8, ¶0051-¶0054) covering entire side surfaces and the ends of the plurality of semiconductor layers, wherein the protective layer (41) includes a portion located on the end areas (peripheral areas) of the top surfaces of the p-side semiconductor layer (e.g., p-type semiconductor layer 25 including the current inhibition portion 31). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting element of Wang by forming a protective layer as a first protective layer covering entire side surfaces and peripheral areas of the top surfaces of the p-side semiconductor layer as taught by Yokobayashi to have the light emitting element comprising: a first protective layer located on and in direct contact with an upper face of the p-side nitride semiconductor layer in a region corresponding to the peripheral portion of the p-side nitride semiconductor layer (as claimed in claim 17); wherein the first protective layer is disposed along a periphery of the light emitting element in a top view (as claimed in claim 18); wherein the first protective layer overlaps the peripheral portion of the p-side semiconductor layer in a top view (as claimed in claim 19) in order to protect light emitting element having low contact resistance and improved emission efficiency (Yokobayashi, ¶0002, ¶0005, ¶0006, ¶0045, ¶0051-¶0053, ¶0059).
Regarding (2), Yokobayashi teaches that the peripheral areas of the p-side semiconductor layer (25) include the current inhibition portion (31) (Yokobayashi, Fig. 8, ¶0045) covered with the protective layer (41) to prevent drop in the emission efficiency, and the current inhibition portion (31) has a resistance higher than that of the other portions of the p-side semiconductor layer (25).
Further, Takeuchi teaches forming nitride light-emitting device (Takeuchi, Fig. 3, ¶0008, ¶0023-¶0048) comprising a p-type GaN layer (106) on the active layer (301), wherein the p-type GaN layer (106) includes an active p-type GaN layer (e.g., 106a) (Takeuchi, Fig. 3, ¶0002, ¶0032, ¶0034, ¶0041, ¶0046, ¶0048) having conductivity (e.g., current confinement region corresponding to a light emitting region) and inactive region (e.g., 106b) having low conductivity and surrounding the active p-type GaN region (e.g., 106a) so that an injection current is efficiently concentrated in the current confinement region (e.g., 106a) to suppress a leakage current in other regions (e.g., 106b). The inactive region (e.g., 106b) of Takeuchi includes hydrogen atoms to form high-resistance region (Takeuchi, Fig. 3, ¶0040, ¶0041), and the active region (e.g., 106a) has low percentage of hydrogen to form low-resistance region. Thus, the current is confined in the active region (301) located inside the region corresponding to the active p-type GaN layer, and the leakage current in the high-resistance region (e.g., 106b) is very low, so that the light emission is concentrated in the current confinement region, and the light is efficiently extracted.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting element of Wang/Yokobayashi by forming the high-resistance regions including high percentage of hydrogen atoms and the low-resistance region including low percentage of hydrogen atoms in the p-type GaN layer as taught by Takeuchi, wherein the high-resistance region is formed in the peripheral portion of the p-side nitride semiconductor layer of Wang/Yokobayashi to have a concentration of hydrogen in the p-side nitride semiconductor layer at the peripheral portion that is higher than a concentration of hydrogen in the p-side nitride semiconductor layer at the area inside of the peripheral portion (as claimed in claim 17) in order to provide improved semiconductor light emitting element with reduced leakage current at the periphery of the p-type layer to efficiently extract light (Takeuchi, ¶0002, ¶0032, ¶0034, ¶0041, ¶0046, ¶0048, ¶0077).
Regarding Claims 23-24, Wang in view of Yokobayashi discloses the light emitting element according to claim 17 (claim 18). Further, Wang discloses the light emitting element, wherein modified regions (e.g., in the dividing process, laser irradiation is applied to the inside of the substrate 100 along the first irradiation lines 21 and the second irradiation lines 22, and plural modified regions, in which sapphire single crystal is modified along the first irradiation lines 21 and the second irradiation lines 22, are formed; then the substrate 100 is divided along the modified regions formed along the first irradiation lines 21 and the second irradiation lines 22, to form a plurality of light emitting elements having the lower semiconductor layer 210, the upper semiconductor layer 250, the transparent conductive layer 300, the p-electrode 350 and the n-electrode 400; by the division, the first substrate side surfaces 111 and the second substrate side surfaces 112 in the substrate 100 are formed along the modified regions, thus modified regions are located at lateral faces 111/112 of the substrate 100) (Wang, Figs. 1-3, ¶0269-¶0272) are located at lateral faces of the substrate (as claimed in claims 23 and 24).
Regarding limitations “formed by irradiating a laser beam” (as claimed in claims 10-12), it is noted that the above language is directed towards the process of making light emitting elements having modified regions located at lateral faces of the substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “formed by irradiating a laser beam” only requires a structure, light emitting elements having modified regions located at lateral faces of the substrate, which does not distinguish the invention from Wang, who teaches the structure as claimed.
Regarding Claim 29, Wang in view of Yokobayashi and Takeuchi discloses the light emitting element according to claim 17. Further, Wang does not specifically disclose that a distance between the current diffusion layer and the first protective layer is not more than 20 m. However, Yokobayashi teaches forming the ohmic electrode (49) (Yokobayashi, Fig. 8, ¶0059) comprised of conductive oxide (e.g., ITO) in direct contact with the p-type semiconductor layer (25) to provide a low contact resistance with respect to the p-type semiconductor layer (25). The peripheral areas of the p-side semiconductor layer (25) include the current inhibition portion (31) (Yokobayashi, Fig. 8, ¶0045) covered with the protective layer (41) to prevent drop in the emission efficiency, and the current inhibition portion (31) has a resistance higher than that of the other portions of the p-side semiconductor layer (25). To form the high-resistance portions (31), the protective layer and the ohmic electrode layer (49) are formed at a sufficient distance from each other, e.g., of about 5m (Yokobayashi, Fig. 8, ¶0053), which is not more than 20 m.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting element of Wang/Yokobayashi/Takeuchi by forming a protective layer as a first protective layer covering entire side surfaces of the p-side semiconductor layer and at a sufficient distance from the ohmic electrode layer as taught by Yokobayashi, wherein the ohmic electrode comprised of conductive oxide functions as a current diffusion layer to have the light emitting element, wherein a distance between the current diffusion layer and the first protective layer is not more than 20 m in order to provide light emitting element having low contact resistance and improved emission efficiency (Yokobayashi, ¶0002, ¶0005, ¶0006, ¶0045, ¶0051-¶0053, ¶0059).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110744 to Wang in view of Yokobayashi (US 2014/0110738) and Takeuchi (US 2016/0365479) as applied to claim 17 (claims 18 and 19), and further in view of Kafuku (US 2013/0049063).
Regarding Claims 20-22, Wang in view of Yokobayashi and Takeuchi discloses the light emitting element according to claim 17 (claims 18 and 19). Further, Wang does not specifically disclose that a second protective layer is formed above the semiconductor structure in an area that includes an upper face of the first protective layer (as claimed in claims 20-22). However, Kafuku teaches forming a second protective layer (e.g., 32) (Kafuku, Figs. 1, 3, ¶0045-¶0048, ¶0052, ¶0057) having high transmittance and high withstand voltage on an outer side of the first protective layer (e.g., 31); wherein a second protective layer (e.g., 32) is formed above the semiconductor structure (12/13/14) in an area that includes an upper face of the first protective layer (e.g., 31).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi/Takeuchi by forming a protective layer as a two-layer structure covering a periphery of the plurality of semiconductor layers and electrode portions as taught by Kafuku to have a second protective layer is formed above the semiconductor structure in an area that includes an upper face of the first protective layer (as claimed in claims 20-22) in order to prevent enter of moisture into the semiconductor element, and thus to obtain improved semiconductor light emitting element having high transmittance and high withstand voltage (Kafuku, ¶0001, ¶0014, ¶0045, ¶0047, ¶0048, ¶0052, ¶0057).
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110744 to Wang in view of Yokobayashi (US 2014/0110738) and Takeuchi (US 2016/0365479) as applied to claim 23, and further in view of Abe (US 2013/0040466).
Regarding Claim 25, Wang in view of Yokobayashi and Takeuchi discloses the light emitting element according to claim 23. Further, Wang does not specifically disclose the light emitting element, wherein the modified regions are formed in an upper half region in a thickness direction of the substrate.
However, Abe teaches forming the modified regions (L1/L3 or L2/L4) (Abe, Fig. 13, ¶0158-¶0179) including first modified regions (L4 or L3) in the substrate (11) (by irradiating a laser beam with a first pulse energy and a first pitch) and second modified regions (L2 or L1) above the first modified regions (L4 or L3) (by irradiating a laser beam with a second pulse energy and a second pitch), wherein the first modified region (L4 or L3) is formed in a lower half region in a thickness direction of the substrate (11) (Abe, Fig. 13, ¶0166), and the second modified region (L2 or L1) is formed in an upper half region (e.g., the depth D1 of the modified region L1 is set less that the half of the substrate thickness, which is interpreted as an upper half region) in the thickness direction of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi/Takeuchi by forming the modified regions including a plurality of first modified regions and the second modified regions having different depths as taught by Abe to have the light emitting element, wherein the modified regions are formed in an upper half region in a thickness direction of the substrate in order to provide improved light emitting elements with suppressed deterioration of electronic elements by using dividing process to form plural modified regions in different directions inside the substrate (Abe, ¶0029, ¶0016-¶0019, ¶0001, ¶0007-¶0009).
Regarding Claims 26, Wang in view of Yokobayashi and Takeuchi discloses the light emitting element according to claim 23. Further, Wang does not specifically disclose the light emitting element, wherein the modified regions include first modified regions formed with a first pitch and second modified regions formed with a second pitch that is wider than the first pitch, and the second modified regions are formed above the first modified regions.
However, Abe teaches forming the modified regions (L1/L3 or L2/L4) (Abe, Fig. 13, ¶0158-¶0179) including first modified regions (L4 or L3) in the substrate (11) (by irradiating a laser beam with a first pulse energy) with a first pitch (I4 or I3), and forming second modified regions (L2 or L1) above the first modified regions (L4 or L3) (by irradiating a laser beam with a second pulse energy) and with a second pitch (I2 or I1) that is wider than the first pitch (I4 or I3) (note that reverse order of forming modified regions are possible) (Abe, Fig. 13, ¶0170); and the first modified region (L4 or L3) is formed in a lower half region in a thickness direction of the substrate (11) (Abe, Fig. 13, ¶0166), and the second modified region (L2 or L1) is formed in an upper half region (e.g., the depth D1 of the modified region L1 is set less that the half of the substrate thickness, which is interpreted as an upper half region) in the thickness direction of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi/Takeuchi by forming the modified regions including a plurality of first modified regions and the second modified regions having different depths and pitches as taught by Abe to have the light emitting element, wherein the modified regions include first modified regions formed with a first pitch and second modified regions formed with a second pitch that is wider than the first pitch, and the second modified regions are formed above the first modified regions in order to provide improved light emitting elements with suppressed deterioration of electronic elements by using dividing process to form plural modified regions in different directions inside the substrate (Abe, ¶0029, ¶0016-¶0019, ¶0001, ¶0007-¶0009).
Regarding Claim 27, Wang in view of Yokobayashi, Takeuchi, and Abe discloses the light emitting element according to claim 26. Further, Wang does not specifically disclose the light emitting element, wherein the first modified regions are formed in a lower half region in a thickness direction of the substrate, and the second modified regions are formed in an upper half region in the thickness direction of the substrate.
However, Abe teaches that the first modified region (L4 or L3) is formed in a lower half region in a thickness direction of the substrate (11) (Abe, Fig. 13, ¶0166), and the second modified region (L2 or L1) is formed in an upper half region (e.g., the depth D1 of the modified region L1 is set less that the half of the substrate thickness, which is interpreted as an upper half region) in the thickness direction of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi/Takeuchi/Abe by forming the modified regions including a plurality of first modified regions and the second modified regions having different depths and pitches as taught by Abe to have the light emitting element, wherein the first modified regions are formed in a lower half region in a thickness direction of the substrate, and the second modified regions are formed in an upper half region in the thickness direction of the substrate in order to provide improved light emitting elements with suppressed deterioration of electronic elements by using dividing process to form plural modified regions in different directions inside the substrate (Abe, ¶0029, ¶0016-¶0019, ¶0001, ¶0007-¶0009).
Regarding Claim 28, Wang in view of Yokobayashi and Takeuchi discloses the light emitting element according to claim 17. Further, Wang does not specifically disclose that a peripheral portion of the substrate coincides with a peripheral portion of the p-side nitride semiconductor layer in a top view.
However, Abe teaches forming light emitting elements (11/12) (Abe, Figs. 1, 3A-3B, ¶0010-¶0012, ¶0023, ¶0049-¶0052, ¶0054-¶0056, ¶0064-¶0067) constituting a plate-shaped substrate (11) having a longer side and a shorter side and laminated semiconductor layer (12) including a p-type layer arranged on the plate-shaped substrate (11) with aligned the longer side and the shorter side, such that the light emitting element (11/12) has a rectangular shape (Abe, Figs. 1, 3A-3B, ¶0052, ¶0054), when the substrate (11) is viewed from above. Thus, a peripheral portion of the plate-shaped substrate (11) of Abe coincides with a peripheral portion of the laminated semiconductor layer (12) including p-type semiconductor layer in a top view.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting element of Wang/Yokobayashi/Takeuchi by forming the light emitting elements on a plate-shaped substrate as taught by Abe to have the light emitting element, wherein a peripheral portion of the substrate coincides with a peripheral portion of the p-side nitride semiconductor layer in a top view in order to provide improved light emitting elements with suppressed deterioration of electronic elements by using dividing process to form plural modified regions in different directions inside the substrate (Abe, ¶0029, ¶0016-¶0019, ¶0001, ¶0007-¶0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891